

115 HR 5161 IH: To require the Surgeon General of the Public Health Service to submit to Congress an annual report on the effects of gun violence on public health.
U.S. House of Representatives
2018-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5161IN THE HOUSE OF REPRESENTATIVESMarch 5, 2018Ms. Kelly of Illinois (for herself, Mr. Meeks, Ms. Clark of Massachusetts, Mr. Quigley, Mr. Connolly, Ms. Wasserman Schultz, Mr. Lynch, Mr. Cummings, Mr. Sarbanes, Ms. Brownley of California, Mr. Brady of Pennsylvania, Mr. Sean Patrick Maloney of New York, Mr. Pocan, Ms. Frankel of Florida, Mr. Polis, Mr. Ruppersberger, Ms. DelBene, Ms. Pingree, Mr. Higgins of New York, Mr. Pascrell, Mr. Foster, Mr. Ted Lieu of California, Mrs. Bustos, Mr. Gutiérrez, Ms. DeGette, Mr. Nadler, Mr. Moulton, Mr. Serrano, Mr. Engel, Ms. Eshoo, Ms. Maxine Waters of California, Mr. Schiff, Ms. DeLauro, Mr. DeSaulnier, Mr. Lowenthal, Mr. Payne, Mr. Brendan F. Boyle of Pennsylvania, Mrs. Napolitano, Mr. Cohen, Ms. Tsongas, Ms. Speier, Mr. Swalwell of California, Mr. Yarmuth, Mr. Al Green of Texas, Mr. Carson of Indiana, Mr. Pallone, Ms. Clarke of New York, Mrs. Carolyn B. Maloney of New York, Mr. Welch, Mr. Danny K. Davis of Illinois, Ms. Plaskett, Ms. Norton, Mr. Smith of Washington, and Ms. McCollum) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Surgeon General of the Public Health Service to submit to Congress an annual report
			 on the effects of gun violence on public health.
	
 1.Report on effects of gun violence on public healthNot later than one year after the date of the enactment of this Act, and annually thereafter, the Surgeon General of the Public Health Service shall submit to Congress a report on the effects on public health of gun violence in the United States during the relevant period, and the status of actions taken to address such effects.
		